DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1-15 and 16-18 are currently under examination.
Status of Present Office Action
The present Final Office Action supplements the previous Final Office Action mailed 6/16/2021 to further clarify Examiner’s position.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. US 2015/0225856 (Roth), and further in view of Osako et al. US 2015/0232681(Osako).
Roth teaches an acidic aqueous conversion treatment composition comprising:
- Cr(III) ions in an amount of 0.05 g/l up to saturation[0025],
- nitrate compounds in an amount of 5-20wt%[0026]; and
- F ions, which may be provided by hexafluorozirconic and/or hexafluorotitanic acid, in an amount of 0.1-5 wt%[0029].

However, Roth does not explicitly teach the claimed organosilane modified silicon oxide nanoparticles in its acidic aqueous conversion coating composition.
Osako teaches an aqueous metal surface treatment solution comprising colloidal silica having an average particle size of 2-20nm[0062] and organosilane[0063] and metal compounds of Cr(III), Zr and Ti[0067].  Osako further teaches that the organosilane binds to silanol groups of the colloidal silica to modify the surface of the colloidal silica[0064], which implies that the treatment solution of Osako contains organosilane modified silicon oxide nanoparticles.  
Regarding claims 1-5, it would have been obvious to one of ordinary skill in the art to have incorporated the organosilane modified silica nanoparticles of Osako into the coating solution of Roth in order to for a surface with better drainage performance as taught by Osako.  
Although the acidic aqueous conversion treatment composition as taught by Roth is used in a 2-step metal surface treatment process, the examiner maintains that the acidic aqueous conversion treatment composition of Roth is, by itself, an independent coating solution capable of forming a corrosion inhibiting conversion coating on metal surfaces.  Therefore, incorporating the organosilane modified silica nanoparticles of Osako into the acidic aqueous treatment composition of Roth would have been obvious to one of ordinary skill in the art of Cr(III) based conversion coating compositions in order to improve drainage performance.

Furthermore, the amount of organosilane modified silica nanoparticles is a result effective variable since it effects the drainage performance of the treated surface as taught by Osako.  Therefore, it would have been well within the skills of an ordinary artisan to arrive at the claimed organosilane modified silica amount via routine optimization in order to achieve desired surface drainage performance.
Regarding claims 6, the implicit ratio of Cr(III) to Zr/Ti in the coating solution of Roth in view of Osako overlap the claimed Cr(III) to Zr/Ti ratio.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 7, Roth further teaches the coating composition having a pH of less than 4[0028], which overlaps the claimed pH.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.  
Regarding claim 8, Roth does not teach the presence of volatile organic compound in its acidic aqueous coating composition.
Regarding claims 9 and 16, Roth further teaches diluting aqueous concentrates by a factor of 1:5 to 1:20 with water to form the aqueous composition[0035], which encompasses the claimed dilution amounts.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 10, Roth’s teaching encompasses the claimed two concentrates, since Roth shows multiple embodiments (Table 1) that were prepared from concentrates.

	Regarding claim 18, since phosphate is not mandatory in the acidic aqueous coating solution of Roth, the examiner concludes that the scope of Roth’s teaching includes a coating composition that is free of phosphate ions as claimed.
Response to Arguments
Applicant’s argument in applicant’s response filed 8/13/2021 have been considered but are moot because the examiner has provided additional reasoning showing that the combination of Roth and Osako is proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR20120076883 teaches an acidic Cr(III) conversion coating composition comprising 1-5wt% Cr(III), 15-25wt% metal alkoxide, 5-7wt% of fluoro compounds and 3-5 wt% silica compound, wherein the Cr is provided as chromium nitrate and metal alkoxide is provided as zirconium ethoxide or titanium isopropoxide.
Holland et al. US 2012/0125233 teaches metal surface protective coating composition comprising organosilane modified colloidal silica nanoparticles.
JP2005-162533 teaches organosilane modified colloidal silica production method.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733